TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 14, 2014



                                      NO. 03-13-00561-CV


                          Roger Falk and Mario Jordan, Appellants

                                                v.

                         Austin Independent School District, Appellee




          APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
        DISMISSED ON AGREED MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on July 16, 2013. The appellants

have filed an agreed motion to affirm the trial court’s judgment. Having reviewed the record, the

Court grants the motion in part, and dismisses the appeal. Each party shall pay the costs of

appeal incurred by that party, both in this Court and the court below.